Citation Nr: 0105759	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-02 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1954.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in pertinent 
part, denied the appellant's claims for: (1) service 
connection for the veteran's cause of death; and (2) for 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318.  The appellant 
subsequently filed a timely notice of disagreement and 
substantive appeal regarding both of these issues.


REMAND

The appellant, the surviving spouse of the veteran, contends 
that service connection is warranted for the cause of the 
veteran's death.  She specifically alleges that the veteran's 
service-connected rheumatic heart disease contributed 
substantially to cause of the veteran's death.  She is also 
claiming entitlement to DIC under the provisions of 38 U.S.C. 
§ 1318.

Service Connection for Cause of Death

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  Service 
connection may be established for the cause of a veteran's 
death when a service-connected disability "was either the 
principal or a contributory cause of death."  38 C.F.R. 
§ 3.312(a) (2000).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to 
death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. 
§ 3.312(c)(1) (2000).  See generally Harvey v. Brown, 6 Vet. 
App. 390, 393 (1994).  A claim for dependency and indemnity 
compensation is treated as a new claim, regardless of the 
status of adjudications concerning service-connected 
disability claims brought by the veteran before his death, 
and therefore service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established during the veteran's life or for which 
service connection could have been established.  See 38 
C.F.R. § 20.1106 (1999); Ruiz v. Gober, 10 Vet. App. 352, 358 
(1997); Cacalda v. Brown, 9 Vet. App. 261, 263 (1996).

Entitlement to DIC under the provisions of 38 U.S.C. § 1318

Another route to entitlement to DIC benefits involves 38 
U.S.C. § 1318.  Such benefits shall be paid to a deceased 
veteran's surviving spouse in the same manner as if the 
veteran's death were service connected, assuming the 
veteran's death was not caused by his or her own willful 
misconduct, if (1) the veteran was continuously rated totally 
disabled for 10 or more years immediately preceding death; 
(2) the veteran was continuously rated totally disabled for 
five or more years immediately preceding death if also so 
rated at the date of discharge; (3) the veteran would have 
been entitled to receive such compensation but for clear and 
unmistakable error in previous final RO or Board decisions; 
or (4) the veteran would have been "hypothetically entitled 
to receive" total disability compensation at the time of his 
death but was not receiving it for some reason. 38 C.F.R. § 
3.22(a). See Cole v. West, 13 Vet. App. 268, 278-79 (1999); 
Marso v. West, 13 Vet. App. 260 (1999); Wingo v. West, 11 
Vet. App. 307 (1998); Carpenter v. Gober, 11 Vet. App. 140 
(1998); (creating a new basis for recovery under section 
1318, allowing appellant to demonstrate that veteran could 
hypothetically have been entitled to receive a different 
decision (ultimately leading to total disability) based on 
then applicable law and the evidence in the claims file or in 
VA custody prior to veteran's death).

Effective January 21, 2000, VA amended section 38 C.F.R. 
§ 3.22(a) and added other provisions relevant to this claim.  
Those amendments simply more specifically defined the phrase 
"entitled to receive." 38 C.F.R. § 3.22(a)(2)(ii) (1999); see 
also 65 Fed. Reg. 3388-3392 (Jan. 21, 2000), to be codified 
at 38 C.F.R. § 3.22(c) (2000).  Specifically, the regulations 
provide that the phrase "entitled to receive" means "that 
at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because . . . [t]he veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation, or effective date."  65 
Fed. Reg. 3388-3392 (Jan. 21, 2000), to be codified at 
38 C.F.R. § 3.22(b)(3) (2000); see also 38 C.F.R. 
§ 3.22(a)(2) (1999).

Where a law or regulation changes after the claim has been 
filed or before the administrative process has been 
concluded, as is the case here, the version most favorable to 
the appellant applies. Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991). DeSousa v. Gober, 10 Vet. App. 461 (1997) (VA 
must fully adjudicate claim under old and new versions to 
determine which is more favorable).

A.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Additional Medical Records Needed

The Board notes that the most recent treatment records 
contained in the veteran's claims file are dated in 1997.  
There are no recent treatment records relating to the 
veteran's metastatic adenocarcinoma of the rectum, which is 
listed as the underlying cause of death on his death 
certificate.  The Board is of the opinion that the veteran's 
complete medical treatment records, if available, may be 
helpful in addressing the question of whether there is an 
etiological relationship between the veteran's cause of death 
and his service-connected disorders.  Accordingly, the RO 
should make an attempt to obtain these records.  

C.  Consider Need for Advisory Opinion

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim . . . if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After developing the appellant's claims as indicated herein, 
the RO should consider whether an advisory opinion is needed 
in this matter pursuant to the newly enacted 38 U.S.C.A. §  
5103A (2000).  

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where the veteran had been treated for 
his metastatic adenocarcinoma of the 
rectum, as well as his service-connected 
disabilities, including rheumatic heart 
disease, bursitis of the right shoulder, 
hepatitis and loss of hearing with 
tinnitus.  After securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the relevant records of 
treatment from all the sources listed by 
the appellant which are not already on 
file. 

2.  Following the above development, the 
RO should consider whether an advisory 
opinion is needed in this matter pursuant 
to the newly enacted 38 U.S.C.A. §  5103A 
(2000).

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  The RO should then readjudicate the 
issues of: 
(1) entitlement to service connection for 
cause of the veteran's death; and (2) 
entitlement for DIC under the provisions 
of 38 U.S.C. § 1318.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


